

Exhibit 10.3.2


NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Congratulations! You have been granted an Award of Restricted Stock Units
("RSUs") by Cypress Semiconductor Corporation under the Spansion Inc. 2010
Equity Incentive Award Plan, as amended, and any applicable sub-plan thereto for
your country (collectively, the "Plan"), as follows:


PARTICIPANT NAME:     [name]
PARTICIPANT ID:     [ID#]
NUMBER OF RSUs GRANTED:    [number]
Each RSU is equivalent to one share of Common Stock of Cypress Semiconductor
Corporation (the "Company") for purposes of determining the number of Shares
subject to this Award. The RSUs are subject to forfeiture prior to vesting. None
of the RSUs will vest (nor will you have the rights of a stockholder with
respect to the underlying shares) until you satisfy the vesting conditions
described below and in the Restricted Stock Unit Agreement accompanying this
notice (the "RSU Agreement"). The number of unvested RSUs and underlying shares
is subject to adjustment under Section 12.2 of the Plan (such as in connection
with a stock split or spin-off). Unless otherwise defined in this Notice of
Grant of Restricted Stock Units (this "Notice of Grant"), capitalized words that
are defined in the Plan or the RSU Agreement have the meanings given to them in
the Plan or RSU Agreement, as applicable. Additional terms of this grant are as
follows:


GRANT NUMBER:    [number]
GRANT DATE:    [date]
VESTING BASE DATE:    [date]
VESTING SCHEDULE:


1



--------------------------------------------------------------------------------




RSUs Scheduled to Vest
 
Vesting Date
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]

You acknowledge and agree that this Notice of Grant (including the vesting
schedule above) does not constitute an express or implied promise of continued
engagement as an Employee or Consultant for the vesting period, for any period,
or at all.


You will not receive any Shares upon vesting unless and until satisfactory
arrangements (as determined by the Administrator) have been made with respect to
the collection of all Tax-Related Items that the Company or your Employer
determines must be withheld with respect to such Shares to be delivered upon the
vesting of the RSUs. Currently, you can view the tax withholding collection
method(s) that the Administrator has made available to you, including the
default collection method (and if applicable you may be able to select an
alternate method) by accessing your Plan account at www.ETRADE.com.


The Company's online acceptance procedure requires that you open each of the
linked documents in order to proceed to acceptance.


Please confirm your acceptance of this Award by clicking the "Accept" (or
similar wording) button on the award acceptance screen of your Plan account at
www.ETRADE.com. If you wish to reject this award, you must so notify the
Company's Stock Plan Administrator in writing to stockadmin@cypress.com no later
than sixty (60) days after the grant date shown above. If within such sixty (60)
day period you neither affirmatively accept nor affirmatively reject this Award,
you will be deemed to have accepted this Award at the end of such sixty (60) day
period pursuant to the terms and conditions set forth in this Notice of Grant,
the RSU Agreement, and the Plan.


By your acceptance of this Award:


•
you acknowledge receiving and reviewing this Notice of Grant, the RSU Agreement,
the Plan, and the Company's related Prospectus;





2



--------------------------------------------------------------------------------




•
you agree that the RSUs are granted under and governed by the terms and
conditions of, and you agree to be bound by the terms of, this Notice of Grant,
the RSU Agreement, and the Plan;



•
you agree to accept as binding, conclusive, and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and this Award; and



•
you consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in the RSU Agreement for the purpose of
implementing, administering and managing your participation in the Plan.



This Notice of Grant shall be construed and determined in accordance with the
laws of the U.S. State of Delaware (without giving effect to the conflict of
laws principles thereof) and upon acceptance shall be deemed to have been
executed and delivered by the parties hereto as of the grant date shown above.



CYPRESS SEMICONDUCTOR CORPORATION
SPANSION INC. 2010 EQUITY INCENTIVE AWARD PLAN


RESTRICTED STOCK UNIT AGREEMENT


1. Grant. Cypress Semiconductor Corporation (the "Company") hereby grants to the
participant (the "Holder") named in the Notice of Grant of Restricted Stock
Units (the "Notice of Grant") an Award of Restricted Stock Units ("RSUs"), as
set forth in the Notice of Grant and subject to the terms and conditions in this
Restricted Stock Unit Agreement ("Agreement"), in the Company's Spansion Inc.
2010 Equity Incentive Award Plan, as amended, and in any applicable sub-plan for
the Holder's country (such plan and any such sub-plan, collectively, the
"Plan"). A sub-plan is applicable to this Award if, but only if, the
country-specific terms for the Participant's country as set forth in Appendix A
state that this Award is granted under or subject to such sub-plan. Unless
otherwise defined herein, capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Plan.


2. Company's Obligation. Each RSU represents the right of the Holder to receive
one share of Cypress Common Stock (as adjusted in accordance with Section 12.2
of the Plan, a "Share") on the date on which all applicable vesting conditions
established by the Notice of Grant, this Agreement, and the Plan have been
satisfied (the "Vesting Date"). Unless and until RSUs vest, the Holder will have
no right to receive Shares (or any other payment) in connection with such RSUs.
Prior to actual distribution of Shares in settlement of any vested RSUs, such
RSUs represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.


3. Vesting Schedule and Vesting Conditions. Subject to Section 4 below, the RSUs
awarded by this Agreement shall vest and become non-forfeitable in accordance
with the vesting schedule specified in the Notice of Grant (the "Vesting
Schedule"). With respect to each scheduled Vesting Date, the Holder's continuous
service as an Employee or Consultant from the grant date specified in the Notice
of Grant (the "Date of Grant") until such Vesting Date is a condition to the
vesting of the RSUs scheduled to vest on such date. Employment or service for
only a portion of such vesting period, even if a substantial portion, will not
entitle the Holder to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 4 below or in the Plan.


4. Forfeiture upon Termination of Service; Leaves of Absence.


(a) Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, upon the Holder's
Termination of Service for any or no reason after the Date of Grant but prior to
a Vesting Date, any unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company and, if applicable, at no cost to the
Company affiliate that actually employs or otherwise engages the Holder (the
"Employer"). Neither the Holder nor any of the Holder's successors, heirs,
assigns or personal representatives shall have any rights or interests in any
RSUs that are forfeited pursuant to any provision of this Agreement or the Plan.


(b) Unpaid Leaves of Absence. Unless otherwise provided by the Administrator
(such as in a leave of absence vesting policy or otherwise) and subject to
compliance with all applicable laws, in the event the Holder takes an approved
but unpaid leave of absence ("LOA") from the Company or the Employer (as
applicable), each Vesting Date that has not occurred as of the commencement of
such LOA shall be tolled for the number of calendar days that the Holder is on
such LOA. (For example, if the next scheduled Vesting Date is July 1 and prior
to that date the Grantee takes a LOA spanning 20 calendar days, that Vesting
Date shall (unless otherwise provided by the Administrator) be tolled for 20
days and shall become July 21 and all future Vesting Dates shall be similarly
rescheduled).


5. Settlement in Shares after Vesting. Subject to Section 17 (regarding tax
matters), any RSUs that vest in accordance with this Agreement will be settled
by delivery of Shares to the Holder (or in the event of the Holder's death, to
his or her estate) as soon as practicable after (and in no case more than
seventy-four days after) the date such RSUs become non-forfeitable.


6. Payments after Death. Any distribution or delivery to be made to the Holder
under this Agreement will, if the Holder is then deceased, be made to the
administrator or executor of the Holder's estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


7. Rights as Stockholder. Neither the Holder nor any person claiming under or
through the Holder will have any of the rights or privileges of a stockholder of
the Company (including, without limitation, voting and dividend rights) in
respect of any Shares deliverable hereunder unless and until certificates (or
book-entry positions) representing such Shares have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Holder or the Holder's broker.


8. No Effect on Employment or Status. If the Holder is employed in the United
States, (1) the Holder's employment or other service relationship with the
Company or the Employer is on an at-will basis only and accordingly, the terms
of the Holder's employment or other service relationship with the Company or the
Employer will be determined from time to time by the Company or the Employer,
and the Company or the Employer will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or other service
relationship of the Holder at any time for any reason whatsoever, with or
without good cause or notice; and (2) the Holder understands and agrees that the
vesting of the RSUs subject to this Award pursuant to Section 3 above is subject
to the Holder's continuing in the employ or service of the Company or the
Employer through each applicable Vesting Date.


9. Address for Notices. (a) Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 198 Champion Court,
San Jose, California 95134-1599, Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically. (b)
Any notice to be given to the Holder under the terms of this Agreement will be
addressed to the Holder's address appearing on the books of the Company or to
the Holder's residence or to such other address as may be designated in writing
by the Holder. Notices may also be delivered to the Holder, during his or her
employment, through the Company's inter-office or electronic mail systems.


10. Grant is Not Transferable. Except to the limited extent provided in Section
6 of this Agreement, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.


11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state, federal, or
foreign law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the Holder
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
U.S. state or federal law or securities exchange and to obtain any such consent
or approval of any domestic governmental authority.


13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. The Holder has been provided a copy of the
Plan and has had an opportunity to review the Plan and shall be bound by all the
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.


14. Administrator Authority. The Administrator will have the power to interpret
the Plan, this Agreement, and the Notice of Grant and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Holder, the Company, and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or this Agreement.


15. Additional Terms for Holders Providing Services Outside the United States.
To the extent the Holder provides (or provided, subsequent to the vesting base
date set forth in the Notice of Grant) services to the Company or the Employer
in a country other than the United States, the RSUs shall be subject to such
additional or substitute terms as are set forth for such country in Appendix A
attached hereto.


16. Data Privacy. The Holder hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Holder's
personal data as described in this Agreement by and among, as applicable, the
Employer and the Company and its Subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing the Holder's participation
in the Plan.


The Holder understands that the Company and the Employer may hold certain
personal information about the Holder, including, but not limited to, the
Holder's name, home address and telephone number, date of birth, social
insurance number, passport number, or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in the Holder's favor, for the purpose
of implementing, administering and managing the Plan ("Data").


The Holder understands that Data may be transferred to such stock plan service
provider (or providers) as may be selected by the Company which is (or are)
assisting in the implementation, administration and management of the Plan and
awards granted thereunder. The Holder understands that these recipients of Data
may be located in the United States, or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than the Holder's country. The Holder understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Holder's local human resources representative. The Holder
hereby authorizes the Company and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan and awards granted thereunder to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Holder's participation in the Plan.


The Holder understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Holder understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Holder's local human resources
representative. The Holder understands, however, that refusing or withdrawing
his or her consent may affect the Holder's ability to participate in the Plan
and the Holder's continued eligibility for this Award or eligibility to be
granted any other awards under the Plan. For more information on the
consequences of the Holder's refusal to consent or withdrawal of consent, the
Holder understands that he or she may contact his or her local human resources
representative.


17. Responsibility for Taxes.


(a) Regardless of any action the Company or the Employer takes with respect to
any and all income or withholding tax (including federal, state and local tax),
social insurance, payroll tax, payment on account or other tax-related items
related to the Holder's participation in the Plan and legally applicable to him
or her ("Tax-Related Items"), the Holder acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Holder's responsibility
and may exceed the amount, if any, actually withheld by the Company and/or the
Employer. The Holder further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of RSUs, the issuance of Shares, the subsequent sale of
any Shares acquired under the Award and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the Award or
any aspect of the RSUs to reduce or eliminate the Holder's liability for
Tax-Related Items or achieve any particular tax result. Further, if the Holder
has become subject to tax in more than one jurisdiction between the Date of
Grant and the date of any taxable or tax withholding event, as applicable, the
Holder acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Holder shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items that the Company determines
it or the Employer is required to withhold under applicable laws with respect to
the RSUs. In this regard, the Holder authorizes the Company and/or the Employer,
or their respective agents, to satisfy the obligation with regard to all
Tax-Related Items by any one or a combination of the following methods: (1) by
requiring the Holder to pay such amount in cash or by check; (2) by deducting
such amount out of wages or any other cash compensation otherwise payable to the
Holder by the Company and/or the Employer; (3) by withholding (and/or
reacquiring) a number of Shares issuable (or issued) in payment of the RSUs
having a Fair Market Value equal to such amount; (4) by requiring the Holder to
deliver to the Company already owned shares of Common Stock having a Fair Market
Value equal to such amount; and/or (5) withholding such amount from the proceeds
of a sale of a sufficient number of Shares issued upon vesting of the RSUs
("Sell-To-Cover") either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Holder's behalf pursuant to this authorization).
For these purposes, the Fair Market Value of any Shares to be withheld or
repurchased, as applicable, shall be determined on the date that Tax-Related
Items are to be determined. To the extent any of the above methods involves a
sale of Shares, the Holder acknowledges that neither the Company nor its
designated broker is obligated to arrange for such sale of Shares at any
particular price.


To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Holder is deemed to
have been issued the full number of Shares subject to the vested portion of the
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Holder's participation in the Plan.


(c) The Holder shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Holder's receipt of RSUs, the vesting of RSUs, or the
issuance of Shares that cannot be satisfied by the means previously described.
The Company may refuse to deliver Shares to the Holder if the Holder fails to
comply with the Holder's obligations in connection with Tax-Related Items as
described in this Section 17.


(d) The Holder understands that the Company may allow the Holder to select a tax
withholding collection method and that, if no selection is made, the default
collection method may be Sell-To-Cover. In that default case and/or if the
Holder subsequently selects Sell-To-Cover (or the related "same-day sale"
alternative), the Holder hereby agrees and instructs that a sufficient number of
Shares issued in payment of RSUs that become non-forfeitable shall be sold by
the Company's designated brokerage firm on the Holder's behalf and for the
Holder's account pursuant to this authorization on or as soon as
administratively possible after the date of issuance. This paragraph is intended
as a trading plan meeting the requirements of Rule 10b5-1(c)(1)(i) under the
U.S. Securities Exchange Act of 1934, as amended. The Holder hereby represents
and warrants that (a) at the time of entering into this Agreement and trading
plan and at the time of making any subsequent Sell-To-Cover or "same-day sale"
election constituting a trading plan hereunder, he or she is not aware of any
material, nonpublic information regarding the Company or its securities and (b)
he or she is entering into this Agreement and any such trading plan in good
faith and not as part of a plan or scheme to avoid the prohibitions of Rule
10b5-1. The Holder agrees (i) never to directly or indirectly communicate any
material, non-public information regarding the Company to the Company's
designated brokerage firm or any employee or affiliate thereof and (ii) at any
time an above trading plan is in effect, (x) not to influence how, when, or
whether the Shares are sold (other than by selecting a different tax withholding
collection method that does not involve sale of Shares, which is equivalent to
terminating the trading plan), and (y) not to enter into or alter a
corresponding hedging transaction or position with respect to the Shares. The
Holder agrees that he or she will not change the tax withholding collection
method to Sell-To-Cover (or to the related "same-day sale" alternative) at a
time when he or she would be prohibited from trading under the Company's Insider
Trading Policy (as defined below).


18. Miscellaneous.


(a) Headings. The headings in this Agreement are provided for convenience only
and are not to serve as a basis for interpretation or construction of, and shall
not constitute a part of, this Agreement.


(b) Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to this Award or future
Awards that may be made under the Plan (or other Company equity plans) by
electronic means, request the Holder's consent to participate in the Plan (or
other Company equity plans) by electronic means, or deliver vested Shares by
book-entry to the Holder's account at a brokerage selected by the Company. The
Holder hereby consents to receive such documents by electronic delivery,
authorizes vested shares to be delivered to such a brokerage account by
book-entry, and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third-party
brokerage designated by the Company.


(c) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company's tax withholding
rights, the Holder shall be solely responsible for any and all tax liability
with respect to the Award.


(d) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


(e) Governing Law/Choice of Venue.


(1)
This Agreement and the rights of the Holder hereunder shall be construed and
determined in accordance with the laws of the State of Delaware (without giving
effect to the conflict of laws principles thereof).



(2)
For the purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by the Award or this Agreement,
the parties hereby submit and consent to the exclusive jurisdiction of the State
of California where this grant is made and/or to be performed and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal court of the United States for the Northern District
of California, and no other courts.



(f) Imposition of Other Requirements. If the Holder relocates to another country
after the Date of Grant, the Company reserves the right to impose other
requirements on the Holder's participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Holder to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


(g) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Holder's participation in the Plan, or the Holder's acquisition or sale of the
underlying Shares. The Holder is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.


(h) Insider Trading Restrictions/Market Abuse Laws. The Holder acknowledges and
agrees that he or she is subject to the Company's Amended and Restated Insider
Trading Policy as may be amended from time to time (the "Insider Trading
Policy") including its restrictions that extend for a limited period of time
after the Holder's termination of service. In addition, the Holder understands
that he or she may be subject to insider trading restrictions under securities
laws, market abuse laws, and/or other similar laws, and such restrictions may
affect his or her ability to acquire or sell Shares or rights to Shares. The
Holder acknowledges that it is the Holder's responsibility to comply with such
Company policies and any additional restrictions that may apply under applicable
laws with respect to the Holder's acquisition, holding, and any disposition of
Shares or rights to Shares.
 
(i) Recoupment. Notwithstanding any other provision herein, any recoupment or
"clawback" policies adopted by the Board or the Administrator and applicable to
equity awards, as such policies are in effect from time to time, shall apply to
this Award, any Shares that may be issued in respect of this Award, and any
proceeds (including dividends and sale proceeds) of such Shares.


(j) Entire Agreement. This Agreement, the Notice of Grant, and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.


(k) Signature and Acceptance. This Agreement shall be deemed to have been
accepted and signed by the Holder and the Company as of the Date of Grant upon
the Holder's online acceptance or deemed acceptance as set forth in the Notice
of Grant.


(l) Modifications. The provisions of this Agreement may not be changed,
modified, or waived in a manner that is adverse to the Holder's interests except
by means of a writing signed by the Holder and the Company.




APPENDIX A


This Appendix A to the Spansion Inc. 2010 Equity Incentive Award Plan, as
amended (the "Plan"), Restricted Stock Unit Agreement (the "Agreement") includes
special terms and conditions applicable to Holders in the countries below. These
terms and conditions are in addition to or substitute for, as applicable, those
set forth in the Agreement. Any capitalized term used in this Appendix A without
definition shall have the meaning ascribed to such term in the Plan or the
Notice of Grant, as applicable.
Each Holder is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the Holder's country may apply to the
Holder's individual situation.


ALL COUNTRIES OUTSIDE THE UNITED STATES
The following provisions replace Section 8 of the Agreement:


Nature of Award. In accepting the Award, the Holder acknowledges, understands,
and agrees that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;


(ii) the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;


(iii) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(iv) the Holder's participation in the Plan will not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Holder's employment relationship;


(v) the Holder's participation in the Plan is voluntary;


(vi) the Award of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and which is outside the scope of the Holder's employment
contract, if any;


(vii) the Award of RSUs is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary;


(viii) in the event that the Holder is not an employee of the Company, the Award
shall not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any Subsidiary;


(ix) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(x) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs upon Termination of Service (for any reason whatsoever
and whether or not in breach of local labor laws) and in consideration of the
Award of RSUs to which the Holder is otherwise not entitled, the Holder
irrevocably agrees never to institute any claim against the Company or the
Employer, waives the ability, if any, to bring any such claim, and releases the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Holder shall be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claims; and


(xi) upon a Termination of Service (whether or not in breach of local labor
laws), the Holder's right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that the Holder is no longer actively
employed by or does no longer actively render services to the Company or any of
its Subsidiaries and will not be extended by any notice period mandated under
local law; the Administrator shall have the exclusive discretion to determine
when the Holder is no longer actively employed for purposes of this Award of
RSUs.
CANADA
Settlement of RSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.
Securities Law Information. You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the NASDAQ.
Termination of Employment. This provision replaces Section 4(a) of the
Agreement:
In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to vest in the RSUs will
terminate effective as of the date that is the earlier of (1) the date you are
no longer actively providing service or (2) the date you receive notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the RSUs.
The following provisions apply if you are resident in Quebec:
Language Acknowledgment. The parties acknowledge that it is their express wish
that this Agreement, including this Appendix, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Maternity and Paternity Leave. For the avoidance of doubt, Section 4(b) of the
Agreement shall not apply to any maternity or paternity leave to which employees
in Canada are entitled by law.


FINLAND


No country-specific Agreement terms apply.


FRANCE


Sub-Plan. The Award shall be deemed not to have been granted under any French
sub-plan.


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold certain personal
information, including the Holder's name, home address and telephone number,
date of birth, social security number or other Holder tax identification number,
employment history and status, salary, nationality, job title, and information
regarding equity compensation grants or Common Stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Holder's favor, for the
purpose of managing and administering the Plan ("Data"). The Company, its
affiliates and Holder's employer will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (and grants of awards made thereunder). Currently, the third party is
E*Trade Financial Corporate Services, Inc., 4005 Windward Plaza Drive,
Alpharetta, GA 30005, however the Company may retain additional or different
third parties for any of the purposes mentioned. The Company may also make the
Data available to public authorities where required under locally applicable
law. These recipients may be located in the United States, the European Economic
Area, or elsewhere, which the Holder separately and expressly consents to,
accepting that outside the European Economic Area, data protection laws may not
be as protective as within. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan
(and grants of awards made thereunder), including any requisite transfer of such
Data as may be required for the administration of the Plan (and grants of awards
made thereunder) on behalf of the Holder to a third party with whom the Holder
may have elected to have payment made pursuant to the Plan. The Holder may, at
any time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company through its local H.R.
director; however, withdrawing the consent may affect the Holder's ability to
participate in the Plan and receive the benefits intended by this Agreement.
Data will only be held as long as necessary to implement, administer and manage
the Holder's participation in the Plan and any subsequent claims or rights.


French Language Provision. By accepting this Agreement, Holder confirms having
read and understood the documents relating to the Plan which were provided to
Holder in the English language. Holder accepts the terms of those documents
accordingly.


French translation: En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.
Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities.
Tax Reporting. If you hold shares of Common Stock outside of France or maintain
a foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return. Failure to comply could trigger
significant penalties.


GERMANY


Acceptance of Agreement. Notwithstanding the terms of the Agreement, a Holder
must acknowledge and accept the Agreement by signing a copy of the Agreement and
returning the original signed document within 30 days after the date of the
electronic mail notification of the Agreement. For the avoidance of doubt, this
Agreement may be accepted electronically or please sign and return the Agreement
to: Cypress Semiconductor GmbH, Attn: Human Resources, Willy-Brandt-Allee 4,
81829 Munich, Germany.


No Impact on Other Rights. The grant of RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive any other
grant of RSUs or other awards under the Plan in the future.
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In the event that you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from the remitting bank and complying with applicable
reporting requirements.
Consent to Personal Data Processing and Transfer.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company and the Holder's employer hold certain personal information,
including the Holder's name, home address and telephone number, date of birth,
social security number or other Holder tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder's favor, for the purpose of managing and administering the Plan
("Data"). The Company and the Holder's employer will transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (and grants of awards made thereunder), at the time being
E*Trade Financial Corporate Services, Inc., 4005 Windward Plaza Drive,
Alpharetta, GA 30005. These recipients are located in the European Economic
Area, but also outside and in so-called insecure third-party countries that do
not guarantee the data privacy protection level of the European Economic Area,
for example the United States. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan
(and grants of awards made thereunder), including any requisite transfer of such
Data as may be required for the administration of the Plan (and grants of awards
made thereunder) on behalf of the Holder to a third party with whom the Holder
may have elected to have payment made pursuant to the Plan. The Holder may, at
any time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Holder's ability to participate in the Plan and receive
the benefits intended by this Agreement.


HONG KONG


WARNING:  The RSUs and Shares do not constitute a public offering of securities
under Hong Kong law and are available only to Employees. The Agreement,
including this Appendix, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
"prospectus" for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The RSUs are intended only for the personal use of each
Employee and may not be distributed to any other person. If the Employee is in
any doubt about any of the contents of the Agreement, including this Appendix or
the Plan, the Employee should obtain independent professional advice.
Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, the Award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Sale of Shares. To facilitate compliance with securities laws in Hong Kong, in
the event the Employee's RSUs vest and Shares are issued to the Employee within
six months of the Date of Grant, the Employee agrees that he or she will not
dispose of any Shares acquired prior to the six-month anniversary of the Date of
Grant.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance ("ORSO"). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Employee's grant shall be void.  


INDIA
Exchange Control Notification. The Holder understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within 90 days of receipt. The Holder must obtain a foreign
inward remittance certificate ("FIRC") from the bank where the Holder deposits
the foreign currency and maintains the FIRC as evidence of the repatriation of
funds in the event the Reserve Bank of India or the Company requests proof of
repatriation. It is your responsibility to comply with applicable exchange
control laws in India.
Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.


IRELAND


Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, the Award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 8 of the Agreement:
By accepting the RSUs, the Holder acknowledges, understands, and agrees that the
benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
Director Notification. If the Holder is a director, shadow director or secretary
of an Irish subsidiary of the Company, the Holder is subject to certain
notification requirements under Section 53 of the Companies Act, 1990. Among
these requirements is an obligation to notify the Irish affiliate in writing
within five (5) business days when the Holder receives an interest (e.g., RSUs,
Shares) in the Company and the number and class of shares or rights to which the
interest relates. In addition, the Holder must notify the Irish subsidiary
within five (5) business days when the Holder sells Shares acquired under the
Plan. This notification requirement also applies to any rights or Shares
acquired by the Holder's spouse or children (under the age of 18).


ISRAEL


Securities Law Notice. This RSU Award is granted pursuant to an exemption issued
by the Israeli Securities Authority under Section 15D of the Securities Law of
1968. The grant of this RSU Award and the issuance of its underlying shares are
registered with the U.S. Securities and Exchange Commission on Form S-8. The
Company will make available to any interested Israeli offeree, at his or her
workplace, the Form S-8 and all documents attached to the Form S-8, including
any document directly or indirectly referred to in the Form S-8 or in its
exhibits. To request any such documents, please contact stockadmin@cypress.com.


Sub-Plan and Tax-Based Restrictions. If on the Date of Grant, the Holder is an
employee of the Company's subsidiary in Israel, Cypress Semiconductors Ltd.,
then this Award is granted under and subject to the terms of the Spansion Inc.
2010 Equity Incentive Agreement Plan Sub-Plan – Israel (the "Israeli Sub-Plan")
and the Holder acknowledges and agrees to the following: This Agreement is
granted under and governed by the Plan, the Israeli Sub-Plan, Section 102(b)(2)
of the Israeli Income Tax Ordinance (New Version) – 1961 and the Rules
promulgated in connection therewith ("Section 102"), and the trust agreement
(the "Trust Agreement") between the Company and the Trustee (as defined in the
Israeli Sub-Plan).
•
The proceeds of any shares of Common Stock issued upon vesting of the RSUs will
be remitted by the Company or its designated broker to the Trustee to administer
on Holder's behalf, pursuant to the terms of Section 102 and the Trust
Agreement.

•
Holder is familiar with the terms and provisions of Section 102, particularly
the Capital Gains Track (as defined in the Israeli Sub-Plan) described in
subsection (b)(2) thereof, and agrees that Holder will not release or sell (or
require the Trustee to release or sell) the RSUs or underlying shares of Common
Stock during the Restricted Holding Period (as defined in the Israeli Sub-Plan),
unless permitted to do so by applicable law.

Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold certain personal
information, including the Holder's name, home address and telephone number,
date of birth, social security number or other Holder tax identification number,
salary, nationality, job title, and information regarding equity compensation
grants or Common Stock awarded, cancelled, purchased, vested, unvested or
outstanding in the Holder's favor, for the purpose of managing and administering
the Plan ("Data"). The Company, its affiliates and the Holder's employer will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (and grants of awards made
thereunder). These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Holder hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan
(and grants of awards made thereunder), including any requisite transfer of such
Data as may be required for the administration of the Plan (and grants of awards
made thereunder) on behalf of the Holder to a third party with whom the Holder
may have elected to have payment made pursuant to the Plan, including transfers
outside of Israel and further transfers thereafter. The Holder may, at any time,
review Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company; however, withdrawing the consent
may affect the Holder's ability to participate in the Plan and receive the
benefits intended by this Agreement.


ITALY


Data Privacy Notice and Consent.


This provision replaces the "Data Privacy" section of the Agreement.


Holder hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix A by and among, as applicable, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Holder's participation in the Plan (and grants of awards made
thereunder).


Holder understands that the Company and any Subsidiary may hold certain personal
information about Holder, including but not limited to, Holder's name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of the RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Holder's favor, for the exclusive purpose of managing
and administering the Plan ("Personal Data").
Holder also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Holder's denial to provide
Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Holder's ability to participate in the
Plan. The Controller of Personal Data processing is Cypress Semiconductor
Corporation, with its principal offices at 198 Champion Court, San Jose,
California 95134, United States of America, and, pursuant to Legislative Decree
no. 196/2003, its representative is Cypress Semiconductor GmbH (a subsidiary of
Cypress Semiconductor Corporation) - Willy-Brandt-Allee 4, 81829 Munich,
Germany.


Holder understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan (and grants of awards made
thereunder). Holder further understands that the Company and/or a Subsidiary
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of Holder's participation in the
Plan (and grants of awards made thereunder), and that the Company and/or a
Subsidiary may each further transfer Personal Data to third parties assisting
the Company in the implementation, administration and management of the Plan
(and grants of awards made thereunder), including any requisite transfer of
Personal Data to a broker or other third party with whom Holder may elect to
deposit any Shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer Personal Data in electronic or other form, for
the purposes of implementing, administering and managing Holder's participation
in the Plan (and grants of awards made thereunder). Holder understands that
these recipients may be located in or outside the European Economic Area, such
as in the United States or elsewhere. Should the Company exercise its discretion
in suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Personal Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.


Holder understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Holder's consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan (and grants
of awards made thereunder). Holder understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, Holder has the right to, including but not
limited to, access, delete, update, correct or stop, for legitimate reason, the
Personal Data processing. Furthermore, Holder is aware that Personal Data will
not be used for direct marketing purposes. In addition, Personal Data provided
can be reviewed and questions or complaints can be addressed by contacting
Holder's human resources department.
Plan Document Acknowledgment. In accepting the RSU, the Holder acknowledges that
a copy of the Plan was made available to the Holder and that the Holder has
reviewed the Plan and the Agreement, including this Appendix, in their entirety
and fully understands and accepts all provisions of the Plan, the Agreement and
this Appendix.
 
The Holder further acknowledges that he or she has read and specifically and
expressly approves the following provisions in the Agreement: Vesting Schedule
and Vesting Conditions and Nature of Award, as well as the following provision
in the Plan: Restricted Stock/Restricted Stock Units.
Additional Tax/Exchange Control Information. You are required to report in your
annual tax return: (a) any transfers of cash or Common Stock to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (b) any foreign
investments or investments (including proceeds from the sale of Common Stock
acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to taxable
income in Italy; and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. Under certain circumstances, you may be
exempt from requirement under (a) above if the transfer or investment is made
through an authorized broker resident in Italy.


JAPAN


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold the following
personal information for the purpose of managing and administering the Plan
("Data"): the Holder's name, home address and telephone number, date of birth,
social security number or other Holder tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Holder's favor. From time to time, the Company may change the scope of its
affiliates that hold, use or process Holder's personal information or the scope
of Holder's personal information to be held, used or processed by the Company,
its affiliates and the Holder's employer, by providing, or making easily
accessible, information about such change to the Holder. The Company and its
affiliates will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder). These recipients may be located in the United States, the
European Economic Area, Japan or elsewhere. The Holder hereby authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan (and grants of awards made thereunder), including any requisite
transfer of such Data as may be required for the administration of the Plan (and
grants of awards made thereunder) on behalf of the Holder to a third party with
whom the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder's ability to participate in the
Plan and receive the benefits intended by this Agreement.


KOREA


Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction are required to repatriate the proceeds to Korea within 18 months of
receipt.


MALAYSIA
Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold certain personal
information from the Holder's Holder records, including the Holder's name, home
address and telephone number, date of birth, social security number or other
Holder tax identification number, salary, nationality, job title, and
information regarding equity compensation grants or Common Stock awarded,
cancelled, purchased, vested, unvested or outstanding in the Holder's favor, for
the purpose of managing and administering the Plan ("Data"). The Company and its
affiliates will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder) and will disclose certain Data to the Inland Revenue Board and
other relevant authorities as required by law. These recipients may be located
in the United States, the European Economic Area, Malaysia or elsewhere. The
Holder hereby authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder), including any requisite transfer of such Data as may be required
for the administration of the Plan (and grants of awards made thereunder) on
behalf of the Holder to a third party with whom the Holder may have elected to
have payment made pursuant to the Plan. The Data will be retained by the
Company, its affiliates and the Holder's employer for the entire duration of the
Holder's employment or service and for a further seven years after cessation of
employment or service. The holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting Zauyah Kechik (or other authorized individual), at Sdn. Bhd.
(613545-T), Phase II, Free Industrial Zone, Bayan Lepas, 11900 Penang, Malaysia;
site phone no: +60 4 888 2000.


Disclosure of Data is obligatory for the implementation, administration and
management of the Plan (and grants of awards made thereunder); however,
withdrawing the consent may affect the Holder's ability to participate in the
Plan and receive the benefits intended by this Agreement.


Director Notification. If the Holder is a director of a subsidiary or other
related company in Malaysia, then the Holder is subject to certain notification
requirements under the Malaysian Companies Act, 1965. Among these requirements
is an obligation to notify the Malaysian subsidiary in writing when the Holder
receives an interest (e.g., RSUs, Shares) in the Company or any related
companies. In addition, the Holder must notify the Malaysian subsidiary when he
or she sells Shares of the Company or any related company (including when the
Holder sells Shares acquired under the Plan). These notifications must be made
within 14 days of acquiring or disposing of any interest in the Company or any
related company.


Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Shares or rights to Shares under the Plan. Under such
rules, the Holder is prohibited from acquiring Shares or rights to Shares (e.g.,
RSUs) or selling Shares when he or she possesses information that is not
generally available and which the Holder knows or should know will have a
material effect on the price of the Shares once such information is generally
available. By accepting this grant, the Holder acknowledges that he or she is
not in possession of any material, non-publicly disclosed information regarding
the Company at the time of grant and will not acquire or sell Shares when in
possession of any material, non-publicly disclosed information regarding the
Company.


SINGAPORE


Securities Law Information. The RSUs were granted to the Holder pursuant to the
"Qualifying Person" exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) ("SFA"). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Holder should note that the Holder's RSUs are
subject to section 257 of the SFA and the Holder will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Shares
unless such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).


Director Notification. If the Holder is a director, associate director or shadow
director of a subsidiary or other related company in Singapore, the Holder is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore subsidiary in
writing when the Holder receives an interest (e.g., RSUs, Shares) in the Company
or any related company. In addition, the Holder must notify the Singapore
subsidiary when the Holder sells Shares of the Company or any related company
(including when the Holder sells Shares acquired under the Plan). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of the Holder's interests in the Company or any related company
within two business days of becoming a director.


Insider Trading Notification. You should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of shares or rights
to shares of Common Stock under the Plan. Under the Singapore insider trading
rules, you are prohibited from acquiring or selling shares of Common Stock or
rights to shares of Common Stock (e.g., RSUs under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of Common Stock once such
information is generally available.


SWEDEN


No country-specific Agreement terms apply.


TAIWAN


Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.


THAILAND


No country-specific Agreement terms apply.


THE NETHERLANDS


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold certain personal
information, including the Holder's name, home address and telephone number,
date of birth, citizen service number (burgerservicenummer) (former social
security number) or other Holder tax identification number (insofar as allowed),
salary, nationality, job title, and information regarding equity compensation
grants or Common Stock awarded, cancelled, purchased, vested, unvested or
outstanding in the Holder's favor, for the purpose of managing and administering
the Plan ("Data"). The Company and its affiliates will transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (and grants of awards made thereunder). Currently, the
third parties are E*Trade Financial Corporate Services, Inc., 4005 Windward
Plaza Drive, Alpharetta, GA 30005., however the Company may retain additional or
different third parties for any of the purposes mentioned. These recipients may
be located in the United States, the European Economic Area, or elsewhere.
Countries outside the European Economic Area do not provide for a similar level
of data protection as within the European Economic Area pursuant to the European
Data Protection Directive 95/46/EC. The Holder hereby authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan (and grants of awards made thereunder), including any requisite
transfer of such Data as may be required for the administration of the Plan (and
grants of awards made thereunder) on behalf of the Holder to a third party with
whom the Holder may have elected to have payment made pursuant to the Plan. The
Holder may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Holder's ability to participate in the
Plan and receive the benefits intended by this Agreement. The holder understands
that he or she may request a list of the names and addresses of the third party
recipients of Data by contacting the Company through its local H.R.
Representative at Cypress Semiconductor GmbH, Attn: Human Resources,
Willy-Brandt-Allee 4, 81829 Munich, Germany.


UNITED KINGDOM


Eligible Individual. For the purpose of RSUs awarded in the UK, Consultants and
Outside Directors are not eligible to receive awards.
Tax Withholding.
The following is added to the "Responsibility for Taxes" section of the
Agreement.
The Holder will be liable for and agrees to indemnify and keep indemnified the
Company, any subsidiary and his/her employing company, if different, from and
against any liability for or obligation to pay any Tax Liability (a "Tax
Liability" being any liability for income tax, Holder's National Insurance
contributions and employer's National Insurance Contributions) that is
attributable to (i) the grant or vesting of, or any benefit derived by the
Holder from, the RSUs, (ii) the acquisition by the Holder of the Common Stock on
the settlement of the RSUs, or (iii) the disposal of any Common Stock.
The RSUs will not vest until the Holder has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting or settlement of the RSUs and/or the acquisition of
the Common Stock by the Holder. The Company shall not be required to issue,
allot or transfer Common Stock until the Holder has satisfied this obligation.
No Right to Continued Employment.
This provision supplements the "Nature of Award" section of the Agreement.
Neither the RSUs nor this Agreement:
(i)
confers upon the Holder any right to continue to be an Employee or Consultant of
the Company or any of its subsidiaries or interferes in any way with the right
of the Company or any of its subsidiaries to terminate the Holder's employment
at any time; or

(ii)
forms part of the Holder's entitlement to remuneration and benefits in terms of
his/her employment, or affects the Holder's terms and conditions of employment.

Data Privacy.
This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Holder acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, its affiliates and the Holder's employer hold certain personal
information (including sensitive personal information) such as the Holder's
name, home address and telephone number, date of birth, social security number
or other Holder tax identification number, salary, nationality, job title, and
information regarding equity compensation grants or Common Stock awarded,
cancelled, purchased, vested, unvested or outstanding in the Holder's favor, for
the purpose of managing and administering the Plan ("Data"). By participating in
the Plan, the Holder agrees that the Company, its affiliates and the Holder's
employer may hold and process such Data, and may transfer Data to any third
parties assisting the Company or its affiliates in the implementation,
administration and management of the Plan (and grants of awards made
thereunder). These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Holder hereby authorizes them to receive,
possess, process, use, hold, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
participation in the Plan (and grants of awards made thereunder) and in the
course of the Company's business, including any requisite transfer of such Data
as may be required for the administration of the Plan (and grants of awards made
thereunder) on behalf of the Holder to a third party with whom the Holder may
have elected to have payment made pursuant to the Plan. The Holder may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Holder's ability to participate in the Plan and receive
the benefits intended by this Agreement.
Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or this Agreement to the contrary,
upon vesting of the RSUs, the Award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Joint Election. As a condition of the grant of RSUs, the Holder agrees to accept
any liability for secondary Class 1 National Insurance contributions (the
"Employer NICs") which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.
Without limitation to the foregoing, if requested by the Company, the Holder
agrees to execute a joint election between the Company and/or the Employer and
Holder (the "Joint Election"), the form of such Joint Election being formally
approved by Her Majesty's Revenue & Customs ("HMRC"), and any other consent or
election required to accomplish the transfer of the Employer NICs to the Holder.
The Holder further agrees to execute such other joint elections as may be
required between the Holder and any successor to the Company and/or the
Employer. If the Holder does not enter into a Joint Election in response to a
Company request, no Shares shall be issued to the Holder (and neither the
Company nor the Employer shall have any liability with respect to such
non-issuance of shares). The Holder further agrees that the Company and/or the
Employer may collect the Employer NICs from the Holder by any means.
If the Holder has signed a Joint Election in the past with respect to an RSU
award granted to him or her by the Company and that Joint Election applies to
all grants made under the Plan, the Holder need not sign another Joint Election
in connection with this RSU grant.
Responsibility for Taxes. This provision supplements the Agreement:
You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the RSUs, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the "Taxable Event") within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at the HMRC official
rate and will be immediately due and repayable by you, and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to you by the Employer, by withholding in
shares of Common Stock issued upon vesting of your RSUs or from the cash
proceeds from the sale of shares of Common Stock or by demanding cash or a
cheque from you. You also authorize the Company to delay the issuance of any
shares of Common Stock unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are such a director or executive officer and the income tax
that is due is not collected from or paid by you within 90 days of the Taxable
Event, the amount of any uncollected income tax may constitute a benefit to you
on which additional income tax and national insurance contributions may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to the HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as appropriate) for the value
of any Holder national insurance contributions due on this additional benefit.


3

